DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application # 17198494, entitled: PIVOTABLE POWER TELESCOPING MIRROR ASSEMBLY, filed on 03/11/2021.  Claims 1-18 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 7-8, 9-11, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olijnyk et al. (U.S. Pat. 6863407) in view of Wilson (U.S. Pat. 11358527).
	Regarding claims 1, 9-10, 17, and 18, Olijnyk teaches a motor vehicle comprising a rearview device (as discussed in col. 3, lines 30-35), the rearview device comprising: a power telescoping mirror pivot assembly 10, comprising: a base frame 14; a powerfold motor 27 mounted to the base frame 14; and a first telescoping arm 15 and a second telescoping arm 16, where the first telescoping arm 15 is attached to the powerfold motor 27 at a first end 23 of the first telescoping arm 15 (as seen in Fig. 3) and the second telescoping arm 16 is attached to the powerfold motor 27 at a first end 23 of the second telescoping arm 16 (as seen in Fig. 3). 
	With regards to claims 1, 9-10, 17, and 18, Olijnyk is discussed above and fails to teach a second powerfold motor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide two powerfold motors with Olijnyk’s telescoping assembly, since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  Further, the Examiner notes that providing an additional motor would allow each telescoping arm to receive power for pivoting the rearview mirror (see MPEP 2144.04, VI.B.).
With regards to claims 1, 9-10, 17, and 18, Olijnyk is discussed above and fails to teach a telescoping frame assembly comprising a telescoping motor.  Wilson teaches apower telescoping mirror pivot assembly comprising a telescoping frame assembly 500 comprising a motor 504 where the telescoping motor 504 is attached at a second end of the first telescoping arm 108 and also attached at a second end of the second telescoping arm 108 (as seen in Fig. 5 below) and a mirror head 104 attached to the telescoping frame assembly 500.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power telescoping mirror pivot assembly of Olijnyk with the telescoping frame assembly of Wilson, in order to provide a drive system that is simpler and quieter than existing systems, as taught to be desirable by Wilson (see discussion in col. 8, lines 41-43).  
Regarding claims 2 and 11, Olijnyk teaches the power telescoping mirror pivot assembly 10, further comprising at least one pin 20 connecting the powerfold motor 27.
	Regarding claims 7 and 16, Wilson teaches the power telescoping mirror pivot assembly 10, further comprising a camera module attached to the mirror head 104 (see discussion in col. 10, lines 32-39).
	Regarding claim 8, Olijnyk teaches the power telescoping mirror pivot assembly 10, where the first and second powerfold motors 27 are configured to rotate the first and second telescoping arm 15,16 simultaneously with respect to the base frame 14.







    PNG
    media_image1.png
    787
    836
    media_image1.png
    Greyscale


Claim(s) 5-6 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olijnyk in view of Wilson as applied to claims 1 and 9 above, and further in view of Brester (U.S. Pub. 20080100939).
	With regards to claims 5 and 14, Olijnyk and Wilson are discussed above, but fail to teach where the power telescoping mirror pivot assembly further comprises at least one light module.  Brester teaches a power mirror pivot assembly 10, comprising at least one light module attached to the mirror head 12 (as discussed in para. [0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the mirror head of Olijnyk and Wilson with at least one light module, in order to provide light up the exterior of the vehicle near the doors of the vehicle, indicate that the driver intends to execute a turn or lane change, or to indicate that the driver has applied the brakes of the vehicle, as taught to be desirable by Brester (see discussion in para. [0005], lines 2-9).  
Regarding claims 6 and 15, Brester teaches the power telescoping mirror pivot assembly, where the at least one light module is at least one of a forward facing spotlight, a rearward facing spotlight, a puddle light, a turn indicator light, or a side marker light.  The Examiner notes that Brester teaches the use of a turn indicator light and side marker light, in para. [0005], lines 2-9.
Allowable Subject Matter
Claims 3-4 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to teach or suggest a locking element positioned between the first and second powerfold motors or a slidable cover assembly attached at a pivot mounting frame, in addition to the limitations disclosed in claims 3-4 and 12-13.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the reference to Olijnyk et al., Wilson et al., and Brester above, the Examiner submits the Notice of References Cited (PTO-892).  U.S. Pats. 9057833 to Bowers et al., 7748857 to Fimeri et al., and 7303294 teach vehicle mirror pivoting systems with telescoping arms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832. The examiner can normally be reached M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        25-Aug-22

/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632